SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. PERMA-FIX ENVIRONMENTAL SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware 58-1954497 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 8302 Dunwoody Place, Suite 250, Atlanta, GA (Address of principal executive offices) (Zip Code) (770) 587-9898 (Registrant's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes TNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "large accelerated filer,” “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £ Accelerated Filer T Non-accelerated Filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No T Indicate the number of shares outstanding of each of the issuer's classes of Common Stock, as of the close of the latest practical date. Class Outstanding at August 1, 2012 Common Stock, $.001 Par Value shares of registrant’s Common Stock PERMA-FIX ENVIRONMENTAL SERVICES, INC. INDEX PART I FINANCIAL INFORMATION Page No. Item 1. Condensed Financial Statements Consolidated Balance Sheets - June 30, 2012 (unaudited) and December 31, 2011 (unaudited) 1 Consolidated Statements of Operations - Six Months Ended June 30, 2012 (unaudited) and 2011 (unaudited) 3 Consolidated Statements of Comprehensive (Loss) Income - Six Months Ended June 30, 2012 (unaudited) and 2011 (unaudited) 4 Consolidated Statements of Cash Flows – Six Months Ended June 30, 2012 (unaudited) and 2011 (unaudited) 5 Consolidated Statement of Stockholders' Equity - Six Months Ended June 30, 2012 (unaudited) 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 49 Item 4. Controls and Procedures 49 PART II OTHER INFORMATION Item 1. Legal Proceedings 50 Item 1A. Risk Factors 50 Item 6. Exhibits 50 Index PART I - FINANCIAL INFORMATION ITEM 1. – Financial Statements PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Balance Sheets (Unaudited) June 30, December 31, (Amount in Thousands, Except for Share and per Share Amounts) ASSETS Current assets: Cash $ $ Restricted cash 35 Accounts receivable, net of allowance for doubtful accounts of $275 and $228, respectively Unbilled receivables - current Retainage receivable Inventories Prepaid and other assets Deferred tax assets - current Current assets related to discontinued operations Total current assets Property and equipment: Buildings and land Equipment Vehicles Leasehold improvements Office furniture and equipment Construction-in-progress Less accumulated depreciation and amortization ) ) Net property and equipment Property and equipment related to discontinued operations Intangibles and other long term assets: Permits Goodwill Other intangible assets - net Unbilled receivables – non-current Finite risk sinking fund Deferred tax asset, net of liabilities Other assets Total assets $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 Index PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Balance Sheets, Continued (Unaudited) June 30, December 31, (Amount in Thousands, Except for Share and per Share Amounts) LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Disposal/transportation accrual Unearned revenue Billings in excess of costs and estimated earnings Current liabilities related to discontinued operations Current portion of long-term debt Total current liabilities Accrued closure costs Other long-term liabilities Deferred tax liability 54 ¾ Long-term liabilities related to discontinued operations Long-term debt, less current portion Total long-term liabilities Total liabilities Commitments and Contingencies Preferred Stock of subsidiary, $1.00 par value; 1,467,396 shares authorized, 1,284,730 shares issued and outstanding, liquidation value $1.00 per share plus accrued and unpaid dividends Stockholders' Equity: Preferred Stock, $.001 par value; 2,000,000 shares authorized, no shares issued and outstanding ¾ ¾ Common Stock, $.001 par value; 75,000,000 shares authorized, 56,133,185 and 56,068,248 shares issued, respectively; 56,094,975 and 56,030,038 shares outstanding, respectively 56 56 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) (1
